Citation Nr: 9904960	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  96-20 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
foot injury.

2.  Entitlement to service connection for allergies.

3.  Entitlement to service connection for fatigue, to include 
as claimed as an undiagnosed illness.

4.  Entitlement to service connection for sleeping 
difficulties and insomnia, to include as claimed as 
undiagnosed illnesses.

5.  Entitlement to service connection for anxiety and 
depression, to include as claimed as undiagnosed illnesses.

6.  Entitlement to service connection for headaches, to 
include as claimed as an undiagnosed illness.

7.  Entitlement to service connection for a skin rash, to 
include as claimed as an undiagnosed illness.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty for training from September 
1986 to March 1987, and she served on active duty from 
November 1990 to June 1991, with duty in Southwest Asia from 
December 27, 1990, to May 7, 1991, as a medical laboratory 
specialist.

This appeal comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating determination entered in 
February 1995 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.  Following 
additional development of the claims at issue, the appeal was 
ultimately certified to the Board by the RO in Muskogee, 
Oklahoma.

The issues of the veteran's entitlement to service connection 
for fatigue, sleep difficulties, insomnia, and a skin rash, 
to include as claimed as undiagnosed illnesses, are addressed 
in the REMAND portion of this document.


FINDING OF FACT

The veteran's claims of entitlement to service connection for 
residuals of a left foot injury; for allergies; for anxiety 
and depression, to include as claimed as undiagnosed 
illnesses; and for headaches, to include as claimed as an 
undiagnosed illness; are not supported by cognizable evidence 
demonstrating that such claims are plausible or capable of 
substantiation.


CONCLUSION OF LAW

The veteran's claims of entitlement to service connection for 
residuals of a left foot injury; for allergies; for anxiety 
and depression, to include as claimed as undiagnosed 
illnesses; and for headaches, to include as claimed as an 
undiagnosed illness; are not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C.A. §§ 101(24), 1110, 1131 (West 1991); 38 C.F.R. § 
3.303(a) (1998).  Additionally, if a disorder noted during 
service is not determined to be chronic, then generally a 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (1998).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

Where a veteran served 90 days of more during a period of war 
or during peacetime service after December 31, 1946, and a 
psychosis or arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 
3.309 (1998).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).
Service connection may also be established for chronic 
disability resulting from undiagnosed illness which becomes 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree to 10 percent or more not later than December 31, 
2001.  To fulfill the chronicity requirement, the illness 
must have persisted for a period of six months.  38 C.F.R. 
§ 3.117, as amended by 62 Fed. Reg. 23,139 (1997).

The threshold question to be answered in appeal, however, is 
whether the veteran has presented evidence of well-grounded 
claims; that is, claims which are plausible and meritorious 
on their own or capable of substantiation.  If she has not, 
her appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  To be well-grounded, a 
claim must be supported by evidence, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Although the 
claim need not be conclusive, it must be accompanied by 
supporting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is plausible.  Id. at 
610.  

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an inservice disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997). 

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well-grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).
In this matter, it is the veteran's primary contention that, 
except for a left foot injury and allergies, chronic 
disabilities have resulted from multiple undiagnosed 
illnesses originating during her tour of duty in Southwest 
Asia in 1990 and 1991.  Verifiable diagnoses for the 
illnesses in question are alleged to be absent.

Left Foot Injury

Service medical records are silent as to any complaints or 
findings involving a left foot injury prior to May 1991.  
Such records disclose that, on a medical examination by the 
service department in May 1991, it was indicated by the 
examiner that the veteran had been treated for a severe 
sprain of the left foot, with the veteran noting that such 
sprain had occurred in April 1991.  Clinical evaluation in 
May 1991 showed that the left foot was nearly normal; the 
pertinent diagnosis was that of a nearly resolved sprain of 
the left foot-no strenuous activity for one month.  The 
veteran's discharge from service was then effected on June 1, 
1991.  

After separation from service, the veteran in October 1991 
sought medical assistance for a complaint of discomfort of 
the lower left leg following her initiation of a running 
program three weeks prior thereto.  The impressions recorded 
were of an overuse syndrome, soreness of the left perineal 
muscle, and questionable myositis.  

The existence of disablement of the left foot is not 
otherwise shown by the evidence developed postservice.  It is 
evident that, at the time of a VA medical examination in May 
1994, the veteran noted by history that she had sustained a 
broken foot when stationed in Saudi Arabia; no clinical 
abnormality of the left foot was shown at that time and X-ray 
studies of the left foot and ankle were interpreted to be 
negative.  No pertinent diagnosis was rendered.

In view of the absence of a showing a chronic left foot 
disability in service or thereafter, and inasmuch as there is 
lacking competent evidence of current disablement of the left 
foot, the veteran's claim for service connection for 
residuals of a left foot injury is not well-grounded.  See 
Epps, Savage, supra.  

Allergies

Service medical records show that, in January 1987, during 
the veteran's period of active duty for training, she 
complained of suffering from fever and sinus-type problems 
for the previous four months.  Also noted was a history of 
allergic rhinitis without known allergens.  Diagnoses were of 
"strep throat" and allergic rhinitis.  In February 1987, 
she offered a history of sinus pressure, drainage, and post-
nasal drip occurring intermittently since September 1986, and 
later in same month, it was noted that her allergic rhinitis 
had not responded to prescribed treatment.

Following the termination of the veteran's active duty for 
training in March 1987, a general medical examination was 
undertaken by the service department in November 1989, at 
which time she complained of sinusitis and hay fever.  She 
also reported that two episodes of sinusitis had occurred 
previously, one in 1986 and the other in 1987; the examiner 
noted that such episodes had been treated by a physician and 
were without sequelae.  In addition, the veteran described 
allergies to penicillin and pollen.  No pertinent abnormality 
was shown on examination at that time.

Beginning in November 1990, the veteran made it known to an 
attending medical provider that she was allergic to 
cephalosporins.  It was noted as well that she was taking 
Seldane and Sudafed.  In December 1990, she sought and 
received medical attention for cold symptoms of two weeks' 
duration; assessments of an upper respiratory infection of a 
viral or allergic type, and rule out pneumonia, were 
recorded.  

On a service department medical examination in May 1991, the 
veteran disclosed her allergies to penicillin and 
cephalosporins, and she voiced a history of hay fever.  No 
pertinent clinical abnormality was then shown.  In September 
1991, she was treated for rhinitis; in March 1992, she 
received treatment for hives.  On a periodic medical 
evaluation by the service department in May 1994, she 
expanded her previous list of allergens to include molds.  
The examiner noted that the veteran was currently taking 
over-the-counter medications for seasonal allergies; no 
pertinent abnormality was noted by examination.  VA 
examination in May 1994 yielded a pertinent diagnosis of 
allergic rhinitis.

Diseases of an allergic etiology may not be disposed of 
routinely for compensation purposes as constitutional or 
developmental abnormalities.  38 C.F.R. § 3.380 (1998).  
Service connection must be determined on the evidence as to 
existence of the allergy prior to enlistment and, if so 
existent, a comparative study must be made of its severity at 
enlistment and subsequently.  Increase in the degree of 
disability during service may not be disposed of routinely as 
natural progress nor as due to the inherent nature of the 
disease.  However, seasonal and other acute allergic 
manifestations subsiding on the absence of or removal of the 
allergen are generally to be regarded as acute diseases, 
healing without residuals (emphasis added).  The 
determination as to service incurrence or aggravation must be 
made on the whole evidentiary showing.  Id.  

There is evidence that the veteran experienced various 
allergies to medicines and other agents, in addition to 
seasonal allergies or hay fever, while in service and 
thereafter.  That notwithstanding, allergic manifestations 
which subside upon the absence of or removal of the offending 
allergen are, by virtue of the above-cited regulation, deemed 
to be acute occurrences which heal without residuals.  The 
record in this instance demonstrates the existence of only 
acute allergic reactions, without chronic disablement.  The 
Board notes in this regard that VA compensation is payable 
only for a disease or injury productive of chronic 
disability.  38 U.S.C.A. § 1110, 1131 (West 1991).  As well, 
the veteran in her February 1994 application for VA 
compensation alleged entitlement to service connection for 
food allergies, but none is otherwise identified by the 
record.  In view of the foregoing, and inasmuch as there is 
otherwise no competent evidence presented denoting the 
service incurrence or aggravation of any of the veteran's 
allergies and the record is devoid of competent medical 
evidence linking any of the veteran's many allergies to her 
periods of military service or any event thereof, well-
groundedness of the claim for service connection for 
allergies cannot be conceded.



Anxiety and Depression

Service medical records pertaining to the veteran's period of 
active duty for training from September 1986 to March 1987 
are devoid of complaints or findings of anxiety or 
depression.  On a general medical examination by the service 
department in November 1989, no psychiatric abnormality was 
found.  On that occasion, the veteran specifically denied the 
presence of depression, excessive worry, or nervous trouble 
of any sort.  Service medical records compiled during active 
duty are similarly negative for pertinent complaints or 
findings until the time of a demobilization/redeployment 
medical examination in May 1991.  No psychiatric abnormality 
was then shown, and no complaint of anxiety or depression was 
set forth, although in an addendum to that evaluation report, 
the veteran stated that she had recurring thoughts about 
battle experiences in Southwest Asia.  No pertinent diagnosis 
was entered at that time, and it is of note that the record 
does not indicate, nor does the veteran allege, that she was 
engaged in combat with the enemy during service, such as 
might warrant consideration of the provisions of 38 U.S.C.A. 
§ 1154 (West 1991) in this or in any of the veteran's claims.

After service, the record reveals that the veteran sought 
assistance at a student health center in September 1992, due 
to a complaint of emotional distress caused by Operation 
Desert Storm, sexual harassment in the military and on 
campus, her mother's open heart surgery during the month of 
March (no year specified), and her lack of a car.  
Impressions of depression and anxiety were recorded.

Beginning in March 1994, the veteran was treated at a VA 
facility for complaints of episodes of nausea, vomiting, 
diarrhea, rashes, fatigue, and back pain.  The various 
impressions recorded were of nervous complaints, depression, 
and depressive disorder not otherwise specified.  In April 
1994, she reported a history of having been placed on Prozac 
for a four-month period during 1988 due to depression; the 
April 1994 assessment was of depression, not otherwise 
specified.  The record reflects that Prozac was again 
prescribed during 1994, although the veteran reported 
discontinuing its use in June 1994.  Clinical examinations 
performed on an outpatient basis in May and August 1994 
revealed no objective evidence of anxiety or depression.
In May 1994, the veteran underwent a periodic medical 
examination by the service department.  At that time, she 
complained of depression or excessive worry, in addition to 
nervous trouble of any sort.  It was then noted that the 
veteran had been taking Prozac for the previous one-to-two 
months.  The diagnosis was of depression and a temporary 
profile was assigned.  On a VA general medical examination in 
May 1994, no psychiatric abnormality was in evidence; the 
pertinent diagnosis was of depression by history.   A VA 
psychiatric evaluation in June 1994 yielded no Axis I 
diagnosis.  There was reported by the veteran to be a history 
of sexual harassment while serving in Saudi Arabia during 
Desert Storm and later as a civilian.  It was also noted that 
her unit in Saudi Arabia was on alert for seven days for 
possible attack and that she spent five weeks in Iraq.  Her 
subjective complaints included insomnia, gastrointestinal 
upset, and memory loss, and she reported experiencing hives 
and unexplained rashes, some of which started after her 
mother's double bypass surgery.

In July 1994, the veteran was afforded a VA Persian Gulf 
Registry examination, at which time her orientation, memory, 
mood, and consciousness were found to be normal.  A diagnosis 
of depression was nonetheless offered.  In an August 1994 
addendum to the report of such examination, the examiner 
noted the existence of a schizotypal personality, but 
reported the presence of no Persian Gulf sequelae.  The 
record otherwise reflects that the veteran was prescribed a 
trial dosage of Mellaril in July 1994, and that impressions 
of schizotypal traits were noted in July and August 1994.  An 
assessment of depression, not otherwise specified, was shown 
in October 1994.

Presented by this case is a single inservice complaint as to 
recurring thoughts of battle experiences in Southwest Asia, 
and assuming the truth of that statement for the purpose of 
determining well-groundedness, see Robinette v. Brown, 8 Vet. 
App. 69, 75-76 (1995), it cannot be held that her single 
inservice complaint is adequate evidence of chronic 
disablement in service by the claimed anxiety and/or 
depression.  There is absent from the record any showing of a 
psychosis within the one-year period following the veteran's 
separation from service in June 1991.  Assuming there is 
shown to be anxiety and depression in postservice years and 
currently, there is lacking competent medical evidence of a 
nexus of the claimed anxiety and/or depression to service.  
No medical professional has offered an opinion linking any 
such disorder to the veteran's period of active duty or 
active duty for training.  Such claims must therefore be 
denied as not well-grounded.  Edenfield v. Brown, 8 Vet. App. 
384, 389-90 (1995); see Epps, Savage, supra.

As for the veteran's claims for undiagnosed illnesses under 
38 C.F.R. § 3.117 (1998), as amended, it is noted that 
service connection may be established for chronic disability 
due to undiagnosed illnesses, where there are objective 
indications of disability.  Objective indications of chronic 
disability include objective medical evidence perceptible to 
a physician or non-medical indicators capable of independent 
verification.  Id.  Here, the veteran claims entitlement to 
service connection for depression and anxiety; yet, 
throughout service, it is not shown that she voiced a 
specific complaint as to either, there being only a single 
notation that there was present recurring thoughts of battle 
experiences in May 1991.  After service, it was learned 
through information furnished by the veteran to attending 
medical professionals that she had been treated with Prozac 
for depression during 1988, years prior to her deployment to 
Southwest Asia.  Also, the evidence developed postservice 
reflects diagnoses, albeit conflicting ones, as to anxiety 
and depressive disorders.  Inasmuch as there is no showing of 
undiagnosed illness involving neuropsychological signs or 
symptoms, and a grant of service connection for undiagnosed 
illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.117 is not 
possible on the basis of inservice aggravation, the claims 
advanced for anxiety and depression based on the veteran's 
duty in Southwest Asia are not well-grounded.

Headaches

Service medical records compiled during the veteran's period 
of active duty for training in 1986 and 1987 are wholly 
negative for complaints or findings involving headaches.  
There is shown on a Standard Form (SF) 600, Chronological 
Record of Medical Care, diagnoses of vascular headaches and 
probable migraine headaches and it is determined that such 
diagnoses were rendered on June 23, 1989.  The year on the 
above-noted SF 600 relating to the June 23rd diagnoses is 
unreadable, but on the reverse side on that form, there is a 
follow-up note of June 23, 1989, indicating that the 
medication prescribed for relief of the veteran's headaches 
was unavailable and that another medication was to be 
substituted in its place.  It is thus clear that, based on 
the evidence presented, the veteran's headaches had their 
onset in June 1989, following the veteran's active duty for 
training but prior to her period of active duty in Southwest 
Asia.

When examined by the service department in November 1989, the 
veteran denied any history of frequent or severe headaches, 
and no pertinent abnormality was shown clinically.  During 
active duty from November 1990 to June 1991, no complaint or 
finding involving headaches was recorded in service medical 
records, excepting a history of frequent headaches during 
activation noted by the veteran by way of history on a 
demobilization/redeployment examination in May 1991.  

After service, despite the veteran's receipt of medical care 
for a variety of other complaints, no medical assistance is 
shown to have been sought specifically for headaches.  A 
complaint of frequent or severe headaches was set forth at 
the time of a periodic medical evaluation by the service 
department in May 1994; no pathology or diagnosis of 
headaches was recorded.  On the occasion of a VA medical 
examination in May 1994, no complaint or finding involving 
headaches was noted.  On a VA psychiatric evaluation in June 
1994, it was reported by the veteran that she had experienced 
headaches in Saudi Arabia that could not be controlled with 
medication.  No pertinent pathology was then clinically 
indicated; a pertinent diagnosis was not recorded.

Lacking in this matter is a showing of chronic disability 
involving headaches either in service or thereafter.  As 
well, the existence of current disablement by the claimed 
headaches is not shown.  Moreover, the record identifies the 
onset of the veteran's vascular or possible migraine 
headaches at a time in between her active duty for training 
and her period of active duty, and evidence as to the service 
aggravation of the claimed headaches is not presented.  No 
medical professional has offered an opinion as to any 
increase in severity of the veteran's pre-existing headaches 
during her period of active duty.  Well-groundedness of the 
claim advanced may therefore not be conceded.  See Epps, 
Savage, supra.  Similarly, the veteran's headaches predated 
her duty assignment in Saudi Arabia and Iraq in Southwest 
Asia, and record does not otherwise denote co-existing 
headache disorders.  Inasmuch as 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.117 do not provide for a grant of service 
connection for undiagnosed illness on the basis of 
aggravation, the claim at issue is judged to be not well-
grounded under such authority.

As to all of the issues previously addressed, the Board 
points out that those statements offered by the veteran as to 
medical diagnosis or etiology cannot well-ground her claims 
in the absence of a showing that she has the requisite 
medical background or expertise to offer competent medical 
evidence.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995) 
[citing Grottveit v. Brown, 5 Vet. App, 91, 93 (1993), in 
which the United States Court of Veterans Appeals (Court) 
held that a veteran does not meet the burden of presenting 
evidence of a well-grounded claim where the determinative 
issue involves medical causation and the veteran presents 
only lay testimony by persons not competent to offer such 
medical opinions.]  

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that utilized by the RO.  The RO 
denied the veteran's claims at issue on the merits, and, with 
respect only to the claim for allergies, concluded that the 
veteran's allergies were a congenital or developmental 
defect.  The Board, on the other hand, has concluded that 
such claims are not well-grounded.  The Board has therefore 
considered whether the veteran had been given adequate notice 
to respond, and if not, whether she has been prejudiced 
thereby.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Given that the veteran has advanced argument that the claims 
at issue are well-grounded, and in view of the fact that she 
has failed to meet her initial burden of presenting claims 
which are plausible or capable of substantiation, the Board 
concludes that no prejudice to the veteran would result in 
denying her claims as not well-grounded.  Moreover, the Court 
has held that "when an RO does not specifically address the 
question whether a claim is well-grounded but rather, as 
here, proceeds to adjudication on the merits, there is no 
prejudice to the veteran solely from the omission of the 
well-grounded analysis."  Meyer v. Brown, 9 Vet. App. 425, 
432 (1996).

Additionally, the Board is not aware of any relevant evidence 
which may have existed, or could have been obtained, that, if 
true, would render the veteran's claims "plausible" and 
thus require VA to notify the veteran of said relevant 
evidence in order that she may complete her application for 
the claims of service connection.  See McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997) (per curiam).


ORDER

Evidence of well-grounded claims not having been submitted, 
the claims of entitlement to service connection for residuals 
of a left foot injury; allergies; anxiety and depression, to 
include as claimed as undiagnosed illnesses; and headaches, 
to include as claimed as an undiagnosed illness; are denied.


REMAND

In her VA Form 9, Appeal to the Board of Veterans' Appeals, 
of April 1996, the veteran asserted that the records from the 
Student Health Center of Oklahoma State University (OSU) were 
incomplete.  Specifically, she averred that the OSU records 
from November and December 1991 were missing, and she 
proffered that those records would identify that she sought 
medical treatment at that facility in November and December 
1991 for sleeping difficulties, insomnia, chronic fatigue, 
and a skin rash.  Pursuant to the precedent opinions of the 
Court, the Board has a duty to notify the veteran of the need 
to obtain any missing treatment records compiled at the 
Student Health Center of OSU in November and December 1991, 
as such records may assist the veteran's efforts to present 
well-grounded claims for the claimed entities.  See McKnight, 
supra.  

Accordingly, this portion of the veteran's appeal is hereby 
REMANDED to the RO for completion of the following actions:

1.  The RO should advise the veteran and 
her representative of the need to submit 
to VA any records of treatment compiled 
in November or December 1991, or at any 
other time, at the Student Health Center 
of OSU.  To that end, and in the event 
that the veteran executes a proper 
authorization for release of records, the 
RO should assist the veteran in securing 
any and all treatment records not already 
on file from the aforementioned facility.  
Once obtained, such records should then 
be associated with the veteran's claims 
folder.  

2.  Thereafter, the RO should 
readjudicate the veteran's claims of 
entitlement to service connection for 
fatigue, to include as claimed as an 
undiagnosed illness; for sleeping 
difficulties and insomnia, to include as 
claimed as undiagnosed illnesses; and for 
a skin rash, to include as claimed as an 
undiagnosed illness; first determining 
whether each such claim is well-grounded.  
In the event that the benefit sought is 
not granted, the veteran and her 
representative should be furnished a 
supplemental statement of the case.  
Thereafter, the veteran and her 
representative should be afforded a 
reasonable period of time for a response 
before the record is returned to the 
Board for further review.

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence she desires 
to have considered in connection with her current appeal.  No 
action is required of the veteran until she is notified.


	

		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

- 14 -


